Citation Nr: 1505581	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to December 1980.  The appellant is the Veteran's widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the appellant's claim, and has been reviewed.  Any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that at the time of the Veteran's death, he was not service-connected for any disease or injury.  The Veteran was diagnosed with prostate cancer in 1997 and renal cell carcinoma in 2001.  The appellant asserts that the Veteran developed these cancers as a result of exposure to herbicides in Vietnam.  A death certificate reflects that the Veteran died on October [redacted], 2002, and lists the immediate cause of death as renal cell carcinoma.  

The Veteran's military personnel records indicate that he served aboard the USS Repose (AH-16) (the Repose) from September 1969 to March 1970.  The VA Ship List indicates that the Repose operated continuous on close coastal waters from 1966 to 1970 with evidence that crewmembers of the Repose went ashore on liberty leave.  In this case, the Veteran was aboard the Repose from September 1969 to March 1970.  The appellant reports that the Veteran was ashore in Vietnam prior to boarding the Repose.  Upon consideration of the above, the Board will resolve all doubt in the claimant's favor and concluded that the Veteran at least as likely as not, went ashore in Vietnam during his period of service on the Repose.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Veteran is presumed to have been exposed to herbicides during service.  

To establish Dependency and Indemnity Compensation benefits for the cause of the Veteran's death, the evidence must show that a service-connected disability caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  

As the Veteran's cause of death is listed as renal cell carcinoma, an opinion is required to determine whether the Veteran's service-connected prostate cancer contributed substantially or materially to his death.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Additionally, while renal cell carcinoma is not a condition presumed by VA as due to herbicide exposure, service connection could still be established if the condition is linked to service or to herbicide exposure by a probative medical opinion.   Therefore, an opinion should also be sought to address the likelihood that the Veteran's renal cell carcinoma was causally related to his military service, to include his exposure to herbicides therein.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA oncologist to obtain an opinion as to the likelihood that the Veteran's service-connected prostate cancer contributed  substantially or materially to his death from renal cell carcinoma, and the likelihood that the Veteran's renal cell carcinoma is related to the his active military service, to include exposure to herbicides therein.  Following a review of the claims file, the specialist should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected prostate cancer contributed substantially or materially to, or hastened the Veteran's death?  Please explain why or why not.

b. Is it at least as likely as not that the Veteran's renal cell carcinoma is etiologically related to  his military service, to include his exposure to herbicides (Agent Orange) therein?  Please explain why or why not.  The specialist's rationale should be based on medical knowledge and treatise information, and cannot be based solely on the fact that VA has not included renal cancer in the list of presumptive conditions.  

2. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for the Veteran's cause of death.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




